Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 1 of 10




                   Exhibit 25
                Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 2 of 10


Danielle Murphy

Subject:                           FW: June Reports


From: Kip Meadows <kip.meadows@nottinghamco.com>
Sent: Wednesday, August 15, 2018 12:24 PM
To: Brenda Smith <bsmith@bristoladv.com>
Subject: FW: June Reports
Importance: High

You know I love you, but if we don’t get this all straight and figured out within the next few weeks we’re resigning. I
can’t be put in a position where we are not doing our job because we don’t have information and we both look really
bad and have tons of liability.

Let me know when you want to get together. We can do it by phone, but we have to do it, and we have to have access
to information, and we need to be making the calculations checked by you of course, and we need to agree on what
spouting rock is getting.


kip

252.984.3800 direct
919.802.1868 cell
252.937.2737 home

From: Kate Honey
Sent: Wednesday, August 15, 2018 12:21 PM
To: Kip Meadows <kip.meadows@nottinghamco.com>
Subject: FW: June Reports
Importance: High

For discussion on how to proceed. Do you want to have a conversation with Pete / Ryan directly?

                                            Kate Honey | EVP, Client Development
                                            Ph: 252.984.3808 | Cell: 252.955.3248
                                            116 S Franklin Street, PO Box 69, Rocky Mount, NC 27802-0069
                                            kate.honey@nottinghamco.com | www.nottinghamco.com




From: Pete McCabe
Sent: Wednesday, August 15, 2018 12:17 PM
To: Kate Honey <kate.honey@ncfunds.com>
Cc: Ryan Hale <ryan.hale@nottinghamco.com>
Subject: FW: June Reports
Importance: High

Kate,


                                                            1
                Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 3 of 10
I was worried about this. I raised the question when this started if Sprouting Rock was aware of our limited role and
responsibilities for the Broadreach relationship. This is a sensitive account/relationship. I am fine with calling Andrew to
discuss our role, but I thought I should check with you first. Let me know how you would like to proceed.

Pete

From: Andrew Smith <asmith@spoutingrock.us>
Sent: Wednesday, August 15, 2018 11:55 AM
To: Ryan Hale <ryan.hale@nottinghamco.com>; Patrick St. Denis <psd@spoutingrock.us>
Cc: Pete McCabe <pete.mccabe@nottinghamco.com>
Subject: RE: June Reports

Are you not the administrator on the fund? As such is it not your responsibility to be doing the accounting and
administration on the fund?

Andrew A. Smith
Chief Executive – Spouting Rock Asset Management
925 W. Lancaster Avenue, Suite 250
Bryn Mawr, PA 19010
M (215) 264-4293
O (610) 788-2128
asmith@spoutingrock.us



spoutingrockam.com

From: Ryan Hale <ryan.hale@nottinghamco.com>
Sent: Wednesday, August 15, 2018 11:27 AM
To: Andrew Smith <asmith@spoutingrock.us>; Patrick St. Denis <psd@spoutingrock.us>
Cc: Pete McCabe <pete.mccabe@nottinghamco.com>
Subject: RE: June Reports

Hi Andrew,

We do not receive a detail breakdown of the changes in the fund. What we see from Brenda’s report is the total
earnings.

Brenda would be the person to provide the details as to the fee schedule. Let me know how you would like to proceed.

Thanks
Ryan



From: Andrew Smith <asmith@spoutingrock.us>
Sent: Wednesday, August 15, 2018 10:33 AM
To: Ryan Hale <ryan.hale@nottinghamco.com>; Patrick St. Denis <psd@spoutingrock.us>
Cc: Pete McCabe <pete.mccabe@nottinghamco.com>
Subject: RE: June Reports

Can you tell me if Brenda has charged fees to the account already…can you please send up an updated incentive fee
schedule by month through the end of July.

We need to see gross and net performance for the fund and our feeder.
                                                              2
                  Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 4 of 10

Thanks
Andrew

Andrew A. Smith
Chief Executive – Spouting Rock Asset Management
925 W. Lancaster Avenue, Suite 250
Bryn Mawr, PA 19010
M (215) 264-4293
O (610) 788-2128
asmith@spoutingrock.us



spoutingrockam.com

From: Ryan Hale <ryan.hale@nottinghamco.com>
Sent: Wednesday, August 15, 2018 9:49 AM
To: Patrick St. Denis <psd@spoutingrock.us>; Andrew Smith <asmith@spoutingrock.us>
Cc: Pete McCabe <pete.mccabe@nottinghamco.com>
Subject: RE: June Reports

Good morning Patrick,

We have reached out to Brenda but have not received a response about the incentive fees. How would you like to
proceed for July? Would you like to include the calculation at the Spouting Rock level?

Thanks
Ryan



From: Patrick St. Denis <psd@spoutingrock.us>
Sent: Wednesday, August 08, 2018 3:41 PM
To: Ryan Hale <ryan.hale@nottinghamco.com>; Andrew Smith <asmith@spoutingrock.us>
Cc: Pete McCabe <pete.mccabe@nottinghamco.com>
Subject: RE: June Reports

Okay.

Patrick St. Denis
Director of Investments
(610) 816-6567


www.spoutingrockam.com

Please note our new address:
Bryn Mawr Village Offices
925 W. Lancaster Ave, Suite 250
Bryn Mawr, PA 19010

This e-mail and any files transmitted with it are confidential and intended solely for the use of the recipient(s) to whom they are
addressed, even if addressed incorrectly. If you are not the intended recipient you should not disseminate, distribute or copy this e-mail.
Please notify the sender immediately if you have received this message by mistake and promptly delete this e-mail from your system.
Spouting Rock Asset Management, LLC, a registered investment adviser with the SEC, may archive and review outgoing and incoming
email and may produce any email at the request of regulators.
                                                                     3
                Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 5 of 10


From: Ryan Hale <ryan.hale@nottinghamco.com>
Sent: Wednesday, August 08, 2018 2:35 PM
To: Patrick St. Denis <psd@spoutingrock.us>; Andrew Smith <asmith@spoutingrock.us>
Cc: Pete McCabe <pete.mccabe@nottinghamco.com>
Subject: FW: June Reports

Good afternoon Patrick and Andrew,

We have reached out to Brenda and are awaiting her response. We will proceed with the valuation of July as soon as we
hear from her.

Thanks
Ryan



From: Ryan Hale
Sent: Wednesday, August 01, 2018 12:32 PM
To: 'Andrew Smith' <asmith@spoutingrock.us>; Patrick St. Denis <psd@spoutingrock.us>
Cc: Pete McCabe <pete.mccabe@nottinghamco.com>
Subject: RE: June Reports

Good afternoon,

Kate Honey will be reaching out to Brenda to get clarity on how the incentive fees will be handled.

Thanks
Ryan



From: Andrew Smith <asmith@spoutingrock.us>
Sent: Tuesday, July 31, 2018 9:40 AM
To: Patrick St. Denis <psd@spoutingrock.us>; Ryan Hale <ryan.hale@nottinghamco.com>
Subject: Re: June Reports

Ryan,

I sent another email to Brenda this weekend but have yet to hear back. As Patrick mentions can you please also send an
email to Brendan confirming that we have requested all incentive to be gross versus net and that we will reconcile at the
year end.

Thanks
Andrew


From: Patrick St. Denis
Sent: Tuesday, July 31, 2018 9:19:12 AM
To: Ryan Hale
Cc: Andrew Smith
Subject: RE: June Reports

                                                            4
                  Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 6 of 10
We have requested but no confirmation yet. If you would, please also email her directly and ask her not to charge our
account incentive fee and that it will be handled on the Spouting Rock level for July and going forward. Thank you.

Patrick St. Denis
Director of Investments
(610) 816-6567


www.spoutingrockam.com

Please note our new address:
Bryn Mawr Village Offices
925 W. Lancaster Ave, Suite 250
Bryn Mawr, PA 19010

This e-mail and any files transmitted with it are confidential and intended solely for the use of the recipient(s) to whom they are
addressed, even if addressed incorrectly. If you are not the intended recipient you should not disseminate, distribute or copy this e-mail.
Please notify the sender immediately if you have received this message by mistake and promptly delete this e-mail from your system.
Spouting Rock Asset Management, LLC, a registered investment adviser with the SEC, may archive and review outgoing and incoming
email and may produce any email at the request of regulators.


From: Ryan Hale <ryan.hale@nottinghamco.com>
Sent: Tuesday, July 31, 2018 9:16 AM
To: Patrick St. Denis <psd@spoutingrock.us>
Subject: RE: June Reports

Good morning Patrick,

How are the incentive fees going to be handled for July. Is Brenda going to take it out of the Broad Reach fund or will it
be done at the Spouting Rock level?

Thanks
Ryan



From: Patrick St. Denis <psd@spoutingrock.us>
Sent: Tuesday, July 10, 2018 3:04 PM
To: Ryan Hale <ryan.hale@nottinghamco.com>
Subject: RE: June Reports

Sorry, I do not follow…can you give me a ring when you have a moment. Thx

Patrick St. Denis
Director of Investments
(610) 816-6567


www.spoutingrockam.com

Please note our new address:
Bryn Mawr Village Offices
925 W. Lancaster Ave, Suite 250
Bryn Mawr, PA 19010

                                                                     5
                  Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 7 of 10
This e-mail and any files transmitted with it are confidential and intended solely for the use of the recipient(s) to whom they are
addressed, even if addressed incorrectly. If you are not the intended recipient you should not disseminate, distribute or copy this e-mail.
Please notify the sender immediately if you have received this message by mistake and promptly delete this e-mail from your system.
Spouting Rock Asset Management, LLC, a registered investment adviser with the SEC, may archive and review outgoing and incoming
email and may produce any email at the request of regulators.


From: Ryan Hale <ryan.hale@nottinghamco.com>
Sent: Tuesday, July 10, 2018 2:42 PM
To: Patrick St. Denis <psd@spoutingrock.us>
Subject: RE: June Reports

Hi Patrick,

Thinking about this some more. For ½ of the year Spouting Rock will recognize the incentive fee as an expense and the
2nd half of the year as an allocation to capital. Would your Auditors be ok with this process.

Thanks
Ryan



From: Patrick St. Denis <psd@spoutingrock.us>
Sent: Tuesday, July 10, 2018 10:33 AM
To: Ryan Hale <ryan.hale@nottinghamco.com>
Subject: Re: June Reports


We need to reverse the incentive fees accrued YTD since the Master Fund (Broad Reach Capital, LP) has been
charging our account incentive fees YTD. We will do this in June as well as accrue no fees in June. We are
hopeful to take control of fee accruals starting in July going forward.




This e-mail and any files transmitted with it are confidential and intended solely for the use of the recipient(s) to whom they are
addressed, even if addressed incorrectly. If you are not the intended recipient you should not disseminate, distribute or copy this e-mail.
Please notify the sender immediately if you have received this message by mistake and promptly delete this e-mail from your system.


                                                                     6
                 Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 8 of 10
Spouting Rock Asset Management, LLC, a registered investment adviser with the SEC, may archive and review outgoing and incoming
email and may produce any email at the request of regulators.



From: Ryan Hale <ryan.hale@nottinghamco.com>
Sent: Tuesday, July 10, 2018 9:57:19 AM
To: Patrick St. Denis
Subject: RE: June Reports

Hi Patrick,

I will go ahead and reverse the YTD incentive fee and resend the reports. Can you send me a written description of what
we spoke about on the phone, so I can have supporting documentation for our records.

Thanks
Ryan



From: Ryan Hale
Sent: Tuesday, July 10, 2018 9:38 AM
To: 'Patrick St. Denis' <psd@spoutingrock.us>
Subject: RE: June Reports

Good morning Patrick,

I am available now, otherwise after 2 works.

Thanks
Ryan


                                                Ryan Hale | FA Team Leader
                                                Ph: 252.984.3816 x250 | Cell: 919.348.6771
                                                116 S Franklin Street, PO Box 69, Rocky Mount, NC 27802-0069
                                                ryan.hale@nottinghamco.com | www.nottinghamco.com




                                Ryan Hale | Fund Accountant | ryan.hale@ncfunds.com
                                Ph: 252.984.3816 x250 | Fax: 252.442.4226
                                PO Box 69 Rocky Mount, NC 27802 | www.ncfunds.com




From: Patrick St. Denis <psd@spoutingrock.us>
Sent: Tuesday, July 10, 2018 9:19 AM

                                                               7
                 Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 9 of 10
To: Ryan Hale <ryan.hale@nottinghamco.com>
Subject: Re: June Reports

You free now? Otherwise I will ring you after 2.

On Jul 9, 2018, at 5:15 PM, Ryan Hale <ryan.hale@nottinghamco.com> wrote:

        Good afternoon Patrick,

        Tomorrow works for me either before 11 am or after 2 pm EST.

        Thanks
        Ryan



        From: Patrick St. Denis <psd@spoutingrock.us>
        Sent: Monday, July 09, 2018 1:16 PM
        To: Ryan Hale <ryan.hale@nottinghamco.com>
        Subject: RE: June Reports

        Hey Ryan,

        Do you have time to chat later today or tomorrow. I want to bring you up to speed on a couple things.
        Sorry to not reach out before you did this work but was hoping Brenda was delaying closing her books
        for June.

        Patrick St. Denis
        Director of Investments
        (610) 816-6567

        www.spoutingrockam.com

        Please note our new address:
        Bryn Mawr Village Offices
        925 W. Lancaster Ave, Suite 250
        Bryn Mawr, PA 19010

        This e-mail and any files transmitted with it are confidential and intended solely for the use of the recipient(s) to whom
        they are addressed, even if addressed incorrectly. If you are not the intended recipient you should not disseminate,
        distribute or copy this e-mail. Please notify the sender immediately if you have received this message by mistake and
        promptly delete this e-mail from your system. Spouting Rock Asset Management, LLC, a registered investment
        adviser with the SEC, may archive and review outgoing and incoming email and may produce any email at the
        request of regulators.


        From: Ryan Hale <ryan.hale@nottinghamco.com>
        Sent: Monday, July 09, 2018 1:14 PM
        To: Patrick St. Denis <psd@spoutingrock.us>
        Cc: Stephanie Gay <stephanie.gay@nottinghamco.com>
        Subject: June Reports

        Good afternoon Patrick,

        I have attached the June Reports for your review.

                                                                    8
                Case 2:19-cv-04088-BMS Document 1-25 Filed 09/06/19 Page 10 of 10
       Thanks
       Ryan




                                               Ryan Hale | FA Team Leader
                                               Ph: 252.984.3816 x250 | Cell: 919.348.6771
                                               116 S Franklin Street, PO Box 69, Rocky Mount, NC 27802-0069
                                               ryan.hale@nottinghamco.com | www.nottinghamco.com




CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain confidential,
proprietary or legally privileged material. No confidentiality or privilege is waived by any accidental or
unintentional transmission. If you receive this message in error, please immediately delete it and all copies of it
from your system, destroy any hard copies and notify the sender. You must not, directly or indirectly, use,
disclose, distribute, print or copy any part of this message if you are not the intended recipient. Bristol Advisors
monitors all email and electronic communication. Bristol Advisors cannot guarantee the confidentiality of the
material transmitted; therefore, information of a sensitive or confidential nature should not be transmitted. You
should also be aware that Bristol Advisors will not accept orders for the purchase or sale of a security or other
product via an e-mail transmission. This email has been scanned for viruses, malware, and has been
automatically archived by Mimecast Ltd.




                                                          9
